Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This is a response to the amendment filed February 18, 2021.  Claims 1, 11, and 18 have been amended.  

Response to Arguments
As to Claim 1 (and claims dependent thereon), Applicant argues the rejections do not teaches inductively heating prior to layup.  This argument is directed to the amended portion of the claim and is moot in view of the rejections below in view of Herbeck et al. (US 2009/0311506) as a primary reference.
Applicant's remaining arguments have been fully considered but they are not persuasive.  Applicant argues Schmidt et al. (US 4,978,825) does not teach heating while the roller is spaced apart from the composite material and prior to compacting. Examiner respectfully disagrees. Although Schmidt et al. doesn’t directly teach the roller is spaced from the composite layers when heating begins, this is strongly implied. In the previous action, Examiner addressed how heating before compacting is taught in Schmidt et al., and Applicant does not appear to challenge this logic.  Thus, Applicant would not appear to contest that prior to the pneumatic cylinder in Schmidt et al. being actuated for pressing, the induction heater is already on, thus implying at least some 
It appears to be Applicant’s contention is that prior to actuating the pneumatic cylinder to apply pressure, the roller is already in contact with the composite layers.  Examiner submits this is an unreasonable interpretation of Schmidt et al., and the most reasonable assumption is that actuation of the pneumatic cylinder brings the induction heater in contact with the composite layers.  Since the heater is turned on prior to the actuation, it is implicit heating occurs while the heater is spaced from the layers.  
As stated in the prior action, Schmidt et al. describes the sequence of the process for forming the bonding.  This first includes overlapping the sheet materials to form a joint area between the rollers (See col. 5, lines 30-32).  If the roller [22] was already actuated downward, then the layers could not be overlapped.  Thus, it would seem implicit the rollers must be spaced apart during overlap to allow the positioning of the layers to take place without being obstructed by roller [22].  The next step taught by Schmidt et al. is applying appropriate power “to provide controlled induction heating at the interface” of the sheet material, and then actuating the pneumatic cylinder to supply the desired pressure to the joint area (See col. 5, lines 30-40).  The most reasonable interpretation of this sequence is that “actuation” moves the roller [22] into engagement with the composite layers to press them.  Thus, the roller [22] must be at least somewhat spaced apart from the composite layers when the heater is turned on.  At the very least, this spacing of the roller [22] appears obvious prior to actuation since space would be needed between the rollers for positioning of the layers and because Schmidt 
Examiner submits Applicant’s remaining arguments, e.g. to active cooling, are not new arguments and have been previously decided in the Examiner’s favor during Applicant’s prior appeal.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites inductively heating a first composite material ply layer with the compaction member “prior to laying up the heated area over the at least one second composite material ply 
Claim 8 recites a process of heating a first composite before layup with a compaction foot and then laying up the heated composite over an already laid composite after a portion of the first composite has already been laid up.  The specification does not teach such a method and it would appear to be impractical when using a compaction foot since it would presumably require heated a composite while holding only a portion off the already laid composite and then moving the unlaid portion after heating and laying it up, as opposed to simply laying it up and then heating it.  The only reason to perform such a pre-heating as recited in Claim 1 would appear to be in a continuous process that uses rollers, such as is recited in the instant specification.  Thus, Applicant does not appear to have support for Claim 8 that uses a compaction foot to heat composite prior to laying them up.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt et al. (US 4,978,825) in view of Sandusky et al. (US 5,587,041) and Arp (US 2012/0057018).
Regarding Claims 18-19, Schmidt et al. teach a method of consolidating prepreg composite comprising:
laying up a first composite ply over a second composite ply (See col. 5, lines 4-19, teaching one composite laid over another, i.e. laying up, wherein the composite is resin impregnated fibers);
inductively heating an area of at least one of fibers or matrix in the first prepreg to soften the matrix in the heated area with an induction heating compaction member prior to compacting the heated area (See col. 5, lines 30-40 and col. 6, lines 11-13, teaching the induction heater is powered on prior to pressing “to provide controlled induction heating at the interface,” and is turned off so that pressing occurs as the joint cools; Examiner submits it is implicit actuating to press moves the roller towards the layers and prior to said actuation, the roller is spaced from the layers, since otherwise the layers could not have easily been positioned);
compacting the heated area of the at least one first composite material ply layer after the layup of at least a portion of the at least one first composite material ply over the at least second composite material ply layer (See col. 5, lines 30-40, teaching the plys [12], [13] are laid prior to pressing/compacting);
while compacting the heated area, extracting heat energy from the prepreg layers and joining the plies in a compact state (See col. 2, lines 5-53; col. 4, lines 23-27, and col. 6, lines 11-13, wherein a non-heated roller surface compacts inductively heated fiber resin, i.e. prepreg plies, and wherein the joint cools during pressing, thus inherently extracting heat from plies to some extent due to the non-heated nature of the roller and the heated nature of the plies; note all induction heating uses a high-frequency AC current in a magnetic field to alternate the magnetic field, any such frequency of the current of alternating field being a "given frequency" for the induction; note the magnate field is directed at any area being compacted to form the joint, i.e. the area of the two composite layers being joined).  It is noted no compaction other than with the roller is taught and thus it would have been obvious to solely compact with this member.
Schmidt et al. further teaches it is undesirable for the pressing surface of the roller to become heated, which may cause undesirable heat transfer and sticking to the material being pressed (See col. 1, lines 24-30) and specifically teaches the layup should cool during pressing (See col. 6, lines 11-13).  It would have been apparent to a person having ordinary skill in the art the excess heat buildup on the compacting surface in Schmidt et al. would have had the potential to cause sticking of the thermoplastic materials to the compacting surface and impede cooling.  Actively cooling such a surface would have predictably reduced the chances of sticking and accelerated cooling to form the bond.  Any method of actively cooling said surface would have predictably been suitable to prevent sticking and accelerate cooling.  Sandusky et al. specifically teaches actively cooling a similar heated compaction roller surface, such as by cooling with a cooling fluid (See col. 2, lines 39-48) or via exterior cooling (See col. 2, lines 57-65), thus indicating the result of a cooled surface, rather that the specific method of achieving it, are what is critical.  Further, it is known to route cooling fluid through passages in order to chill the surface of a pressing roller (See, for example, Arp, page 4, paragraph [0050]).   
Schmidt et al. teaches the coils are cooled (See col. 3, lines 61-65) to prevent heat build-up, and indicates a heated surface is undesirable but does not teach cooling separate from the induction heater.  However, as described above, various cooling devices are known to cool a compaction surface for pressing thermoplastics and cooling the surface specifically predictably would have been advantageous to reduce sticking (note the interface between the laminates is the only place where heat is required and all teachings in the art indicate any heat at the compaction surface is undesirable).  
Although Schmidt et al. doesn’t explicitly teach the cooling during pressing causes solidification, Schmidt et al. teaches the heated materials to be joined are thermoplastic, each of which may carbon fibers heated by the induction heating (See col. 5, lines 4-19, teaching both layers may be composite, such as carbon fiber composites, wherein carbon is heated by the induction heater).  It is implicit heating such materials must at least cause softening in order to become tacky and viscous enough to adhere or mix with each other and form a proper bond during pressing.  Thus, it is implied or at least would have been obvious to a person having ordinary skill to heat each layer to a vicious softening point to form the bond such that at least some solidification must occur to each of the layers during the cooling during pressing so as to bond the layers.
Regarding Claim 2, Schmidt et al. teaches the device heats to retain compaction of the thermoplastic laminates (See col. 2, lines 41-51), thus suggesting they remain compacted when solidified, which will naturally occur once heating is ceased.
Regarding Claim 8, Examiner submits flat presses are well-known alternatives to roller pressing for prepreg (Also see below).

Claims 1-4, 7, and 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herbeck et al. (US 2009/0311506), Schmidt et al. (US 4,978,825) in view of Sandusky et al. (US 5,587,041) and Arp (US 2012/0057018).
Regarding Claims 1-4, 7, and 9-10, Herbeck et al. teach a method of consolidating prepreg composite comprising:
laying up a first composite ply layer [1] over a second composite ply layer [6] (See Fig. 1);
inductively heating an area of at least one of fibers or matrix in the first composite ply layer [1] to soften the matrix in the heated area with an induction heating compaction member [4] prior to laying up the heated area over the second composite ply layer [6] prior to compacting the heated area (See Fig. 1 and pages 4-5, paragraphs [0051], [0053], wherein the induction heating coil [16] is clearly turned towards the direction of conveyance thus directing heat to the ply layer [1] prior to layup; note all induction heating uses a high-frequency AC current in a magnetic field to alternate the magnetic field, any such frequency of the current of alternating field being a "given frequency" for the induction);
compacting the heated area of the at least one first composite material ply [1] layer after the layup of at least a portion of the at least one first composite material ply [1] over the at least second composite material ply layer (See Fig. 1, wherein compaction clearly occurs after some previous portion of ply [1] is laid).
Herbeck et al. fails to specifically teach active cooling within the roller to solidify the composite during pressing.  However, it is known when utilizing a compacting roller with an internal induction heater that it is undesirable for the pressing surface of the roller to become heated because this may cause undesirable heat transfer and sticking to the material being pressed (See, for example, Schmidt et al., col. 1, lines 24-30) 
Further, when continuously joining heated thermoplastic resins, such as is taught in Herbeck et al., it is known to actively cool the compaction member itself with a cooling fluid in order to extract heat and bring the thermoplastic composite below the glass transition temperature, i.e. solidifying, during pressing and joining of the heated and continuously joined layers in order to eliminate void and variations in thickness (See, for example, Sandusky et al. col. 2, lines 39-56). Further, one known method for cooling rollers by cooling fluid is flowing cooling fluid through passages in order to chill the surface of a pressing roller (See, for example, Arp, page 4, paragraph [0050]).   
Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize direct cooling of the compaction surface in Herbeck et al., such as by flowing cooling fluid through internal passage along the surface, because doing so would have predictably cooled the roller surface for compression, thus both reducing undesirable sticking while eliminating void and inconsistencies in thickness, such as is known to be desirable in similar processes.  
Note it is implicit heating thermoplastic materials above their Tg will cause at least some softening in order to makes them tacky and viscous enough to adhere or mix with each other and form a proper bond during pressing, while cooling them below their Tg effectively solidifies these same materials.  

Claims 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herbeck et al., Schmidt et al., Sandusky et al. and Arp as applied to Claim 1 above, further in view of Kouno et al. (US 5,832,354).
Regarding Claim 5, Herbeck et al., Schmidt et al., Sandusky et al. and Arp teach the method of Claims 1 as described above.  Herbeck et al. fail to specifically teach a shielding member implement to shield a portion from the EM field.  However, it is well-known in inductive heating devices to utilize temperature detection device to determine appropriate temperature is applied and to shield said detection devices within the system from the induction EM field in order to maintain the accuracy of detection (See, for example, Kouno. col. 9, lines 40-55, wherein a temperature detection means associated with an induction coil and has a shield associated therewith that protects said control means).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a detection device within the system because doing so would have predictably provided the compaction device of Herbeck et al. with real-time data for adjustment as needed, and further to shield such a device with a shielding member in order to predictably protect it from the EM field, thus ensuring proper function.

Claims 11-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt et al. in view of Murphy et al. (US 4,410,385).
Regarding Claims 11-19, Schmidt et al. teach a method of consolidating prepreg composite comprising:
laying up a first composite prepreg over a second composite prepreg (See col. 5, lines 4-19, teaching one composite laid over another, i.e. laying up, wherein the composite is resin impregnated fibers, i.e. prepreg);
inductively heating and compacting an area of at least one of fibers or matrix in the first prepreg to soften the matrix in the heated area with an induction heating compaction member prior to compacting (See col. 5, lines 30-40 and col. 6, lines 11-13, teaching the induction heater is powered on prior to pressing “to provide controlled induction heating at the interface,” then actuated to apply pressure, and is turned off so that pressing occurs as the joint cools; Examiner submits it is implicit actuating to press moves the roller towards the layers and prior to said actuation, the roller is spaced from the layers, since otherwise the layers could not have easily been positioned);
compacting the heated area of the at least one first composite material ply layer after the layup of at least a portion of the at least one first composite material ply over the at least second composite material ply layer (See col. 5, lines 30-40, teaching the plys [12], [13] are laid prior to pressing/compacting);
while compacting the heated area, extracting heat energy from the prepreg layers and joining the prepregs in a compact state (See col. 2, lines 5-53 and col. 4, lines 23-27, wherein a non-heated roller surface compacts inductively heated fiber resin, i.e. prepreg plies, thus inherently extracting heat from plies to some extent due to the 
Schmidt et al. further teach a cooling member within the compaction member comprising cooling water passing through tubes, i.e. cooling passages (See col. 5, lines 30-35).  Examiner submits the cooling is active cooling with a cooling fluid that will maintain the surface of the compactor at least at an ambient temperature thus causing some heat extraction from the pressed composite which is directly induction heated.  Examiner submits any heat extraction would cause energy to pass from the heated thermoplastic layers to the unheated, or less heated compaction device.  It is inevitable at least some heat from a second composite will dissipate through the first composite via this path.
Further, although Schmidt et al. doesn’t explicitly teach the cooling during pressing causes solidification, Schmidt et al. teaches the heated materials to be joined are thermoplastic, each of which may carbon fibers heated by the induction heating (See col. 5, lines 4-19, teaching both layers may be composite, such as carbon fiber composites, wherein carbon is heated by the induction heater).  It is implicit heating such materials must at least cause softening in order to become tacky and viscous enough to adhere or mix with each other and form a proper bond during pressing.  
Although Schmidt et al. teaches compaction is done with a roller, it would have been apparent that the compaction and heating causes the bonding and any well-known means of compaction incorporating similar heat application would have predictably been suitable.  As an example, Murphy et al. teaches when heat bonding thermoplastic plies under pressure, the specific pressure means is not critical as long as pressure can be applied, and both pressure rollers and platens, i.e. foots, are taught as functional equivalents for heated pressing (See col. 9, lines 19-42, teaching heated platens and heated pressure rolls as alternative means of bonding thermoplastic plies).  Further, it is generally understood pressing rollers, though more adept at pressing extended lengths, are more complicated due to the presence of moving rather than a fixed pressing surface (thus requiring more maintenance). 
It would have been apparent the roller of Schmidt et al. could essentially have been organized similarly as a platen (See Fig. 2, wherein the cross sectional view is essentially no different from a cross-section of a pressing platen/foot and provides a template for reorganizing with a flat surface), which would have provided a more simplistic structure when extended lengths do not require pressing since the induction device could be fed adjacent the pressing surface from anywhere and not just through the central axis.  Examiner submits it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a foot organized with a similar 
The location of the induction heater (with cooling coils) within a foot pressing device could have been similar in logistical design to the roller in Schmidt et al. (See Fig. 2), wherein all non-pressing function of the compactor would have been essentially the same.  Those skilled in the art, having been taught the desirability of a certain modification, would recognize that other modifications were needed to accommodate the modification, and that one skilled in the art would be expected to have sufficient basic knowledge to construct such means, the structure of which appears to be simple.  In re Bode et al., 193 USPQ 12 (CCPA 1977).  It is noted the pressing surface of any platen/foot is a “stamp.”  Further, note this surface will be cooled to some extent by the water in the induction coils adjacent said surface.

Claims 12, 14, 16, 17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt et al. in view of Sandusky et al., Arp, and Murphy et al.
Claims 12, 14, 16, 17 and 20 are rejected using the logic of the rejection of Claim 18 to add an additional or alternative cooling system to cool the surface of the pressing device in Schmidt et al., while also incorporating the logic in the rejection of Claim 11 to convert the structure of the compaction device from a roller to a foot/platen for simplicity in limited length pressing applications.  It is noted the cooling system (such .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT W DODDS/Primary Examiner, Art Unit 1746